Citation Nr: 0301186	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  98-10 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for disabilities of 
the hips, knees, elbows and back.

2.  Entitlement to service connection for hearing loss, 
left ear.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The veteran had active service from January 1951 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office in Atlanta, 
Georgia.  In September 1996, the RO denied the veteran's 
claim of entitlement to service connection for 
disabilities of the hips, knees, elbows and back.  In 
February 1999, the RO denied claims of entitlement to 
service connection for hearing loss, left ear, and 
entitlement to compensation under the provisions of title 
38, United States Code, Section 1151, for bilateral foot 
drop.  At that time, the RO also denied a claim of 
entitlement to an increased evaluation for tympanotomy and 
stapedectomy, right ear, with mild hearing loss, evaluated 
as 0 percent disabling.  The veteran has appealed all 
denials, with the exception of the claim for an increased 
evaluation for tympanotomy and stapedectomy, right ear, 
with mild hearing loss.  In this regard, although the RO 
issued a statement of the case which included the 
increased rating issue in June 1999, there is no notice of 
disagreement or substantive appeal as to this issue in the 
claims file.  Therefore, this issue is not before the 
Board at this time.  See 38 C.F.R. § 20.200 (2002).

The Board notes that in a statement, received in August 
2000, the veteran stated that he wished to withdraw his 
request for a hearing.  He failed to report for his 
hearing which was scheduled on September 12, 2000.  There 
is no record that a request for another hearing was ever 
made.  Accordingly, appellate review may proceed.  

With regard to the claim for compensation for left foot 
drop under 38 U.S.C.A. § 1151 (West 1991), the Board is 
undertaking additional development pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.



FINDINGS OF FACT

1.  The veteran has osteopenia and osteoporosis of the 
hips, knees, elbows and back due to his service-connected 
kidney disorder.

2.  The veteran's left ear hearing loss is related to his 
service.  


CONCLUSIONS OF LAW

1.  Service connection for osteopenia and osteoporosis of 
the hips, knees, elbows and back is granted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.310 (2002).  

2.  Left ear hearing loss was incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that 
is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA at the time of the 
decision on appeal, VA's duties have been fulfilled.  The 
Board initially notes that it has granted the veteran's 
claims.

VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The 
appellant was notified in the September 1996 and February 
1999 rating decisions, and the statements of the case 
(SOC's), that the evidence did not show that the criteria 
for service connection for arthritis of the hands, wrists 
and shoulders, and left ear hearing loss, had been met.  
Those are the key issues in this case, and the rating 
decisions, SOC's, and a February 1999 supplemental 
statement of the case (SSOC), informed the appellant of 
the relevant criteria.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions 
in the rating decision, SOC's, and SSOC informed the 
veteran of the information and evidence needed to 
substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, t he RO has 
obtained VA and non-VA treatment records, and records from 
the National Personnel Records Center.  The appellant has 
been afforded VA examinations for the disabilities in 
issue.  Although it appears that there are outstanding 
records from a VA nursing home in Tuskeegee, in light of 
the Board's favorable decisions on these issues, no 
prejudice accrues to the veteran in adjudicating these 
claims.  In addition, in October 2002, the Board notified 
the veteran of the provisions of the VCAA, to include 
notification of his duties to obtain evidence, as codified 
at 38 U.S.C.A. § 5103A (West Supp. 2002).  The veteran was 
given 30 days to respond with additional argument or 
evidence, however, there is no record of a response.  The 
Board therefore finds that VA has complied with its duty 
to notify the appellant of his duties to obtain evidence.  
See Quartuccio v. Prinicipi, 16 Vet. App. 183 ( 2002).  
Based on the foregoing, the Board finds that there is no 
reasonable possibility that any further assistance would 
aid the appellant in substantiating these claims.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.  Further development and further expending 
of VA's resources is not warranted.  


II.  Service Connection - Hips, Knees, Elbows and Back

In September 1996, the RO denied the veteran's claim of 
entitlement to service connection for disabilities of the 
hips, knees, elbows and back.  The veteran has appealed.  
The veteran asserts that he has osteopenia and 
osteoporosis of these joints as a result of his service-
connected kidney disorder.  In this regard, service 
connection is currently in effect for diabetes mellitus 
with renal failure, evaluated as 100 percent disabling.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  
Furthermore, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation 
of a non-service-connected d isability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The medical evidence in this case includes records from 
the University of Alabama at Birmingham (UAB), dated in 
1996, and VA outpatient treatment and examination reports, 
dated between 1990 and 2002.  This evidence indicates that 
the veteran was determined to have conditions that 
included osteoporosis and osteopenia of the hips.  See VA 
X-ray report, dated in December 1995; May 1996 VA bone 
scan report; UAB bone scan reports.  He was also noted to 
have osteoporosis of the knees, see March 1995 VA X-ray 
report, and abnormal bone mineral density of the lumbar 
spine.  See August 1998 Community Hospital bone scan 
report.  Other conditions included arthritis of the left 
hip, see September 1990 VA X-ray report, and status post 
fracture proximal tibia and fibula with limitation of 
motion in the knee, apparently secondary to a fall in 
March 1995.  See March 1995 VA hospital report, February 
1996 VA examination report.  

In November 2001, the Board attempted to obtain the 
opinion from the Veterans Health Administration.  See 
38 C.F.R. § 20.901(a) (2002).  However, in a statement, 
received that same month, Avery K. Ellis, M.D., stated 
that he could not provide a medical advisory opinion.  No 
reason was provided.  In January 2002, the Board again 
attempted to obtain an opinion.

A statement from John J. Walsh, M.D., Chief, Orthopedic 
Surgery, of the VA Medical Center in Togus, Maine, dated 
in March 2002, shows that Dr. Walsh indicated that he had 
reviewed the veteran's records.  Dr. Walsh essentially 
stated that the veteran has osteopenia and osteoporosis of 
the hips, knees, elbows and back, and that these disorders 
are directly related to his service-connected kidney 
disorder.  

Dr. Walsh's statement is a competent medical opinion 
showing that there is a nexus between the veteran's 
osteopenia and osteoporosis of the hips, knees, elbows and 
back and his service-connected kidney disorder.  Although 
this opinion suffers from a number of deficiencies, there 
is no competent, countervailing medical opinion of record 
to refute this opinion.  As such, the Board finds that the 
evidence raises a reasonable doubt as to the cause of the 
veteran's osteopenia and osteoporosis of the hips, knees, 
elbows and back.  See 38 U.S.C.A. § 5107(b).  Accordingly, 
in view of the evidence of record, the Board thus resolves 
all reasonable doubt in the veteran's favor, and finds 
that service connection for osteopenia and osteoporosis of 
the hips, knees, elbows and back is warranted.


III.  Hearing Loss

The veteran asserts that service connection is warranted 
for left ear hearing loss, to include as secondary to his 
service-connected right ear hearing loss.  In this regard, 
service connection is currently in effect for tympanotomy 
and stapedectomy, right ear, with hearing loss.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   
Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d); Hensley v. Brown, 5 
Vet. App. 155, 158 (1993).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d) (2002).

Applicable regulations provide that impaired hearing shall 
be considered a disability when the auditory thresholds in 
any of the frequencies of 500, 1,000, 2,000, 3,000, and 
4,000 Hz are 40 decibels or greater; the thresholds for at 
least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores are 94 percent 
or less.  38 C.F.R. § 3.385 (2002).

The Board initially notes that the veteran may have been 
exposed to loud noise and/or acoustic trauma during combat 
in Vietnam, to include during duty in a helicopter.  
Specifically, the veteran's service records show that he 
received the Bronze Star Medal and the Combat Infantryman 
Badge.  These awards are evidence of participation in 
combat. See  38 U.S.C.A. § 1154(b) (West 1991).  The 
veteran also received an Air Medal (3rd award).  The Board 
therefore accepts the veteran's allegations as credible.  
Id.

The veteran's service medical records show right ear 
hearing loss, but do not contain evidence of treatment or 
a diagnosis of left ear hearing loss, nor do any of the 
inservice audiological examination reports show that the 
veteran had left ear hearing loss, as defined in 38 C.F.R. 
§ 3.385.
 
A VA hearing evaluation report, dated in January 1997, 
shows that the veteran was found to have moderate 
sensorineural hearing loss (SNHL).  

A VA ear disease examination report, dated in June 1998, 
shows that the veteran reported a history of hearing loss 
dating back to his service in Vietnam, and use of hearing 
aids since 1977.  The relevant diagnosis was bilateral 
hearing loss.

A VA audio examination report, dated in June 1998, shows 
that the veteran denied occupational or recreational noise 
exposure, and that he had moderate SNHL.  The examiner 
stated that it was doubtful that the veteran's left ear 
hearing loss is related to middle ear disease, and that 
his high frequency SNHL was probably secondary to military 
noise exposure.  

The Board accepts the veteran's assertion, that he has had 
symptoms of hearing loss since his service, as credible.  
The Board finds that given the veteran's accounts of the 
circumstances surrounding his service, including a long 
period of exposure to helicopter engine noise, and noise 
from participation in combat, it can be satisfactorily 
established that he suffered significant noise exposure in 
his left ear in service.  While the Board concedes that 
hearing loss was not clinically evaluated during his 
service, the Board finds it significant that use of 
hearing aids is reported as early as 1977, and that there 
is no evidence of acoustic trauma or exposure to loud 
noises after separation from service.  Of particular note, 
the June 1998 VA audio examination report contains a 
competent medical opinion stating that there is a nexus 
between the veteran's left ear hearing loss and his 
service.  Although this opinion suffers from a number of 
deficiencies, there is no competent, countervailing 
medical opinion of record to refute this opinion.  As 
such, the Board finds that the evidence raises a 
reasonable doubt as to the cause of the veteran's 
currently diagnosed left ear hearing loss.  See 38 
U.S.C.A. § 5107(b).  Accordingly, in view of the evidence 
of record, the Board thus resolves all reasonable doubt in 
the veteran's favor, and finds that service connection for 
left ear hearing loss is warranted.


ORDER

Service connection for osteopenia and osteoporosis of the 
hips, knees, elbows and back is granted.  

Service connection for left ear hearing loss  is granted.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 


